McCLELLAN, J.
— The alleged bill of exceptions was tendered to the judge who presided at the trial on February 16, 1907, and he then refused or failed to sign the same. The motion to establish a bill of exceptions was made in this court on April 16, 1907, more than 30 days after the failure or refusal of the trial judge to sign the purported bill presented to him. The application to establish should, as by tire act provided, have been filed in this court within 30 days from the failure or refusal of the judge to sign the bill. — Acts 1903, p. 396.
Upon the record proper, there being no bill, the only ruling adverse to the appellant appearing was the action of the court in overruling his demurrer to the complaint. The several grounds of the demurrer are all without merit, since the complaint, in each count, followed the statute. — Code 1896, § 5608.
There is no error in the record, and the judgment is affirmed.
Affirmed.
Tyson, C. J., and Haralson, Dowdell, Simpson, Anderson, and Denson, JJ., concur.